 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
 9    DEVAUGHN DORSEY,                                        Case No. 14-CV-938-RSL

10                         Petitioner,                        ORDER LIFTING STAY
11                    v.                                      AND DIRECTING THE
                                                              UNITED STATES TO
12    UNITED STATES OF AMERICA,                               ANSWER § 2255 PETITION
13                         Respondent.
14
15         This matter comes before the Court on petitioner Devaughn Dorsey’s “Agreed Motion to
16 Lift Stay and Agreed Dates for Further Briefing.” Dkt. #37. Mr. Dorsey also filed a “Motion to
17 Amend the Petition” on January 6, 2020. See Dkt. #36.
18          On January 10, 2018, the Court stayed briefing in this matter pending the appeal of Mr.
19 Dorsey’s related criminal case (United States v. Dorsey, No. 08-CR-245-RSL). See Dkt. #31.
20 The Ninth Circuit affirmed this Court’s Order denying Mr. Dorsey’s motion for a new trial, and
21 issued its mandate on August 5, 2019. See Dorsey, No. 08-CR-245-RSL, Dkt. #597; id., Dkt.
22 #598. Mr. Dorsey indicates that the government does not oppose his motion to lift the stay in
23 this matter. See Dkt. #37 at 1.
24         Because Mr. Dorsey’s appeal is now complete, the Court HEREBY ORDERS:
25         (1)    Mr. Dorsey’s motion to lift stay (Dkt. #37) is GRANTED.
26         (2)    On or before February 21, 2020, the United States shall file and serve an Answer
27                to Mr. Dorsey’s § 2255 petition in accordance with Rule 5 of the Rules Governing
28                Section 2255 Cases in United States District Courts.

     ORDER LIFTING STAY - 1
 1        (3)   The United States’ Answer shall be noted for consideration on March 20, 2020.
 2              Petitioner may file a Reply to the Answer no later than the noting date.
 3
 4        DATED this 13th day of January, 2020.
 5
 6
 7
 8                                                 A
                                                   Robert S. Lasnik
 9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER LIFTING STAY - 2
